DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality Withdrawn/Indicated Allowable Subject Matter Withdrawn
The finality of the Office action mailed 04/14/2021 is hereby withdrawn.   

The previously indicated allowable subject matter of claims 17-20 and 23 is withdrawn in view of the already cited reference to Iwaki et al., i.e. U.S. 8,912,971, which was previously cited by the Examiner.  A rejection based on the Iwaki et al. reference follows.  

The finality of the Office action mailed 04/14/2021 has been withdrawn in view of this new ground of rejection set forth below regarding the previously indicated allowable subject matter that is also now withdrawn.  In other words, because the Examiner erred by not applying the of record Iwaki reference to reject claims 17-20 and 23, the prior Final rejection mailed 04/14/2021 was in error regarding the claims 17-20 and 23 containing allowable subject matter.

Response to After Final Amendment Not Entered
The After Final Amendment received 06/02/2021 is Not Entered because it does not place the application in condition for allowance due to the withdrawal of the previously indicated allowable subject matter.  Additionally, it is considered equitable to 

This Office Action is Final/Status of Claims
Consequently, this Office action will be made Final {see MPEP § 706.07(d)}, essentially replacing the withdrawn final Office action mailed 04/14/2021, with all claims now being rejected based on prior art of record.

The Examiner will make the new ground of rejection first, in Part I below, and then everything else pertinent, including the prior rejections of other claims, from the Office action mailed 04/14/2021 will be repeated in Part II.

PART I.
New Grounds of Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Iwaki et al. U.S. 8,912,971 (of record) {Iwaki hereinafter}.


Regarding claims 19 and 20, each of the plurality of shunt resonators P1-P3 has the same resonance frequency fp (see col. 4, lines 59-60 and col. 5, lines 34 and 36-41), and the trimming inductor Lp is connected in parallel to one series resonator RP of the first set of series resonators.

The following Part II, between the bold lines below, is all repeated from the Office action mailed 04/14/2021 and responsive to the amendment received 01/13/2021.

____________________________________________
PART II.
Drawings
The replacement drawing sheet was received on 13 January 2021.  The replacement drawings are Approved.

Withdrawn Specification and Claim Objections
The response received 13 January 2021 has overcome all prior Specification and Claim Objection, and they have therefore been withdrawn.

Withdrawn Claim Rejections - 35 USC § 112
The response received 13 January 2021 has overcome the prior rejections, which have therefore been withdrawn.

New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6-11, 13-16, 21 and 22 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for either “a resonance frequency of each shunt resonator in a first set of shunt resonators…is equal to a resonance frequency of each of the plurality of series resonators” (see claim 1, lines 7-9 and Fig. 5 where each of the series resonators have a same resonance frequency) or “a trimming inductor is connected in parallel with a series resonator of the plurality of series resonators having a shunt resonance frequency” (see claim 1, the last two lines thereof and S3 in Fig. 8 where each series resonator does not have a same resonance frequency), does not reasonably provide enablement for these two being usable together.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The specification provides enablement for two options, either:  1) as shown in Fig. 5 where all series resonators have a same equal resonance frequency, and a first set of shunt resonators has a resonance frequency that equals that of each of the series 
Regarding claim 1, based on Claim 6 and the discussion above, should the last 2 lines of claim 1 have been  - - wherein a trimming inductor is connected in series with a shunt resonator of the plurality of shunt resonators having a resonance frequency equal to that of the series resonators - - ?
If Applicants disagree that there is no support in the specification for the combination of Figs. 5 and 8, then Applicant is required to provide an explanation as to how these would be combined, as well as providing the location(s) in the original specification where there is support for the subject matter in question.
Independent claim 9 has the same scope of enablement issue because there are recited two sets of shunt resonators wherein the “first set of shunt resonators… has a different resonance frequency from a resonance frequency of each series resonator in a first set of series resonators” (emphasis added, see claim 9, lines 6-9) and the “a resonance frequency of each shunt resonator of a second set of shunt resonators… is equal to the resonance frequencies of each of the plurality of series resonators” (emphasis added see claim 9, lines 10-12).  Consequently there are shunt resonators that have different resonance frequencies from each other and therefore the embodiment is also to Fig. 5 wherein the trimming inductor must be in series with a shunt resonator that has a resonance frequency equal to a resonance frequency of the series resonators.
{Note:  Claim 17 appears to be correctly worded to be drawn to the Fig. 8 embodiment}

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, and 13-23 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.   Each of Claims 1, 9 and 17 recites “a series resonator of the plurality of series resonators having a shunt resonance frequency” (see the last two lines thereof) wherein it is unclear what “shunt resonance frequency” means.  A resonator having a “shunt resonance frequency” also called a “parallel resonance frequency” has a known meaning in the art as being the anti-resonance frequency of the resonator as was 
B.   Each of Claims 6 and 13 recites that the trimming inductor is “connected to a shunt resonator”, which contradicts respective claims 1 and 9, which have previously recited that the trimming inductor is “connected in parallel with a series resonator” thereby rendering the location of the “trimming inductor” completely unclear.

Maintained Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Due to the unclear and the nature of the independent claims 1 and 9 that lack enablement, art rejections are being maintained until the claims have been clarified and it can be clearly ascertained whether or not the rejections still apply.

Claims 1-4, 6, 9-11, 13, 16, and 21-22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hara U.S. 2010/0110940 (of record) for reasons of record (see section 14 of the prior Office action).
Note that claim 17 and its dependent claims have been removed from the rejection because claim 17 is enabled and Hara does not have a “trimming inductor connected in parallel with a series resonator” (see the last two lines of the claim).
must be in series with a shunt resonator in order to be enabled by the original specification as discussed above, so this portion of the rejection is maintained since Hara Fig. 14 shows such trimming inductors 79, 80 as previously discussed.

Claims 1-4, 6-11, 13-16, 21 and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pang WO 2017/219251 and are equivalently rejected under 35 U.S.C. § 102(a)(2) as being anticipated by the English language patent family member Pang U.S. 2019/0341910 (both of record) for reasons of record (see section 15 of the prior Office action).
Similarly claim 17 and its dependents have been removed because claim 17 is enabled and directed to Fig. 8, and Pang does not have a “trimming inductor connected in parallel with a series resonator” (see the last two lines of the claim).
However, for claims 1 and 9 which are believed directed to Fig. 5, wherein all series resonators have a same resonance frequency (see claim 1, lines 8-9 and claim 9, lines 10-12), in order to be enabled the trimming inductor must be in series with a shunt resonator which is disclosed by Pang in e.g. Fig. 2 with trimming inductors 223-226 as discussed in the prior Office action.

Withdrawn Claim Rejections - 35 USC § 102/Response to Arguments on Kim
The rejection based on Kim US 2012/0139664 is withdrawn, but not for the reasons given in Applicants arguments received 13 January 2021.

However, what Kim does not teach is, “a resonance frequency of each series resonator of a first set of series resonators” e.g. resonator 241 being a first set, “is equal to the resonance frequency of each of the plurality of shunt resonators” (emphasis added, see claim 17, lines 7-9) since the resonance frequency of series resonator 241 while being equal to that of shunt resonator 233 is not equal to that of the other shunt resonators.

Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.
While Applicant’s argument that the Hara and Pang references do not show “a trimming inductor is connected in parallel with a series resonator…having a shunt resonance frequency” (see the response pages 11-14) is technically correct by what is believed to be the intended meaning, because the claims are unclear and not enabled, and because by the other features in the claims 1 and 9 they are drawn to the Fig. 5 embodiment where the trimming inductor must be connected in series with a shunt resonator in order to be enabled by the original specification, the arguments are considered unpersuasive.  That is, because Applicant is arguing an embodiment that is not enabled (i.e. a combination of Fig. 5 and Fig. 8), the arguments lack merit and are considered unpersuasive.
Regarding the arguments to Kim, while Applicant’s argument is considered unpersuasive as discussed in section 12 above, the Kim reference is overcome by a different portion of the amendment to claim 17 as also discussed in section 12 above.
____________________________________________

13a.     Because Applicants believed the not entered After Final Amendment received 02 June 2021 placed the application in condition for allowance, no arguments were put forth therein regarding the maintained prior rejections based on Hara and Pang above. Therefore, no further response by the Examiner is considered necessary at this time.

Conclusion
Applicant's amendment received 01/13/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a) and § 706.07(d).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/June 15, 2021                                                               Primary Examiner, Art Unit 2843